Citation Nr: 0302443	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  97-29 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from December 1969 
to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  By this action, service 
connection was granted for right shoulder disability and a 10 
percent rating was assigned from October 31, 1995.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.

The Board further observes that in a statement in support of 
claim (VA Form 21-4138), dated in December 2001, the 
appellant raised the issues of entitlement to service 
connection for bilateral knee and bilateral ankle 
disabilities, upper and lower back disabilities, and a left 
shoulder disability, all claimed as secondary to his service-
connected right shoulder disability.  These issues have not 
been developed for appellate consideration and are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  From October 31, 1995 to March 14, 2002, the appellant's 
service-connected right shoulder disability was manifested by 
complaints of chronic discomfort and pain, with findings of 
pain on palpation over the greater tuberosity of the humerus, 
but was not productive of functional limitations.

2.  From March 14, 2002, the appellant's right shoulder 
disability causes pain and limitation of motion that equates 
to limitation at the shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected right shoulder disability from October 
31, 1995 to March 14, 2002, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2002).  

2.  A 20 percent rating for service-connected right shoulder 
disability is warranted from March 14, 2002.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In October 1996, the appellant underwent a VA examination.  
At that time, he stated that in 1971, while he was in the 
military, he was struck with a heavy cable and suffered a 
right shoulder dislocation.  The appellant indicated that he 
had right shoulder pain and difficulty performing overhead 
activities with his right arm.  According to the appellant, 
his right shoulder pain was somewhat relieved with 
nonsteroidal anti-inflammatory agents.  The examining 
physician noted that the appellant did not complain of any 
recurrent instability of his right shoulder, nor of any 
numbness or weakness in his upper extremities.  Upon physical 
examination, both of the appellant's shoulders had a range of 
motion from zero to 170 degrees, with 60 degrees of external 
rotation and 60 degrees of internal rotation at 90 degrees 
and no instability.  The appellant had mild impingement sign 
of his right shoulder.  The examiner reported that x-rays 
taken in 1996 at the VA Medical Center (VAMC) in Charleston 
of the appellant's right shoulder showed no evidence of 
dislocation or subluxation and no evidence of glenohumeral 
arthritis.  The impression was mild right shoulder 
impingement.  

In March 2000, the RO received outpatient treatment records 
from the Charleston VAMC, dated from October 1995 to December 
1999.  The records show that in July 1997, the appellant 
sought treatment after complaining of right shoulder pain.  
At that time, it was noted that recent x-rays of the 
appellant's shoulders were negative.  The diagnosis was 
osteoarthritis with a questionable component of fibromyalgia.  
The appellant was prescribed medication, therapy and 
exercise, and advised to return for follow-up.  In August 
1997, the appellant returned for follow-up of shoulder pain.  
Upon physical examination, the appellant's right shoulder 
sloped and there was crepitus in the right shoulder, greater 
than the left shoulder.  The diagnosis was osteoarthritis.  
The records further reflect that in January 1999, it was 
noted that the appellant took Naprosyn for chronic shoulder 
pain.  

A VA examination was conducted in May 2000 by a Dr. V.  At 
that time, the appellant complained of constant pain in his 
right shoulder.  The appellant stated that activity made the 
pain worse and that rest helped.  Upon physical examination, 
active range of motion of the appellant's shoulders in 
forward flexion was from zero to 180 degrees, hyperextension 
was to 40 degrees, internal rotation was to 90 degrees, 
external rotation was to 90 degrees, abduction was to 90 
degrees, and adduction was to 50 degrees.  Dr. V. noted that 
the appellant's range of motion for his right shoulder was 
normal.  Sensation was intact to pinprick and light touch 
over the dermatomes of the right shoulder.  Muscle strength 
of the right shoulder was 5/5 in all joints.  There was no 
crepitus on range of motion of the shoulder, and there was no 
edema or erythema of the shoulder.  There were no bony or 
soft tissue abnormalities of the shoulder.  There was some 
pain on palpation over the greater tuberosity of the humerus.  
There were no other focal neuromuscular deficits.  

Dr. V. indicated that, clinically, the appellant had pain in 
his right shoulder with the only focal findings being some 
pain on palpation over the greater tuberosity of the humerus.  
There were no other significant focal neuromuscular or 
functional deficits on the examination.  Dr. V. stated that 
he did not find any functional limitations, impairments, 
incoordination, weakness, fatigability, or abnormal 
movements.  Dr. V. further noted that he did not see any 
functional loss due to such difficulties in terms of 
additional range of motion lost beyond which was clinically 
observable.  According to Dr. V., x-rays taken in May 2000 
showed an unremarkable right shoulder and right clavicle.  

In August 2000, the RO scheduled the appellant for an 
additional VA examination. At that time, the RO noted that 
the May 2000 VA examination was inadequate because it did not 
specifically note the range of motion for the appellant's 
right shoulder in degrees from the appellant's side.  Thus, 
in August 2000, the appellant underwent another VA 
examination which was again conducted by Dr. V.  Upon 
physical examination, active range of motion of the 
appellant's right shoulder in forward flexion was from zero 
to 180 degrees, extension was to 45 degrees, internal 
rotation was to 90 degrees, external rotation was to 90 
degrees, abduction was to 180 degrees, and adduction was to 
50 degrees.  According to Dr. V., that was all normal range 
of motion for the appellant's shoulders.  Sensation was 
intact to pinprick and light touch over the dermatomes of the 
right shoulder.  Muscle strength of the shoulder muscles was 
4-5/5.  There was no pain on palpation of any of the shoulder 
joints.  There was no edema or erythema of the shoulder 
joint.  There were no bony or soft tissue abnormalities of 
the shoulder joints or the clavicle, and there was no pain on 
palpation of the clavicle.  There were no other focal 
neuromuscular deficits.  No functional limitations were 
found.  Although Dr. V. initially diagnosed the appellant 
with probable degenerative joint disease of the 
acromioclavicular joint, he noted that that diagnosis could 
not be proven without x-rays, which could not be obtained at 
that time.  Thus, in an addendum to the August 2000 VA 
examination report, Dr. V. noted that x-rays, taken in 
September 2000, showed normal radiographs of the appellant's 
right shoulder and right clavicle.  Following a review of the 
appellant's x-rays, Dr. V. stated that the diagnosis for the 
appellant was that there was no degenerative joint disease.  

In June 2001, the RO received outpatient treatment records 
from the Charleston VAMC, dated from October 1995 to June 
2001, and in April 2002, the RO received additional records 
from the Charleston VAMC, dated from December 2000 to March 
2002.  The records show continued treatment for the 
appellant's right shoulder pain.  

A VA examination was conducted on March 14, 2002.  At that 
time, the appellant stated that he had numbness across the 
top of the shoulder, with cracking and popping, and that his 
shoulder was achy with weather changes.  The appellant noted 
that occasionally, he had difficulty raising his arm above 
his head.  He indicated that he took medication to relieve 
his right shoulder pain.  Upon physical examination of the 
shoulders, there was mild crepitus, bilaterally.  There was 
5-/5 motor strength of the right shoulder.  The appellant had 
decreased sensation across the top and posterior of the right 
shoulder.  The right shoulder had abduction from zero to 105 
degrees, forward flexion from zero to 120 degrees, and 
external and internal rotation from zero to 65 degrees.  An 
x-ray of the appellant's shoulders was interpreted as showing 
mild osteophyte formation at the right acromioclavicular 
joint.  Otherwise, the bones showed no evidence of bony 
lesions or fractures, and the joints showed no evidence of 
dislocation or subluxations.  The impression was that, apart 
from mild osteophyte formation of the right acromioclavicular 
joint, the shoulders were normal.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

By an October 1996 rating action, the appellant's claim for 
entitlement to service connection was granted and a 10 
percent disabling evaluation was assigned under Diagnostic 
Code 5203, effective from October 31, 1995.  As the appellant 
took issue with the initial rating assigned following the 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found--a 
practice known as "staged" ratings.  See Fenderson v. West, 
West, 12 Vet. App. 119, 126-27 (1999).  Thus, the Board must 
evaluate the relevant evidence since October 31, 1995.  

As previously stated, the appellant's service-connected 
disability has been rated as 10 percent disabling under 
Diagnostic Code 5203.  Under Diagnostic Code 5203, ratings 
are based on impairment of the clavicle or scapula.  A 10 
percent disability rating is for assignment if there is 
nonunion without loose movement, or malunion.  A 20 percent 
disability rating is for assignment if there is dislocation 
or nonunion with loose movement.  In the alternative, 
impairment of the clavicle or scapula may be evaluated by 
rating the impairment of function of a contiguous joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2002).

The Board observes that the appellant's service-connected 
right shoulder disability may also be evaluated under 
Diagnostic Code 5201.  Under Diagnostic Code 5201, limitation 
of motion of the arm, at shoulder level, will be assigned a 
20 percent evaluation for both the major and the minor 
extremities.  Limitation of motion of the arm, midway between 
the side and shoulder level, will be assigned a 20 percent 
evaluation for the minor, and a 30 percent evaluation for the 
major.  Limitation of motion of the arm, to 25 degrees from 
the side, will be assigned a 30 percent evaluation for the 
minor, and a 40 percent evaluation for the major.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2002).

Normal range of motion for the shoulder is as follows:  
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2002).

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination. Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

The appellant maintains that his current rating is not high 
enough in light of the disability that his right shoulder 
problem causes.  He indicates that he has chronic pain in his 
right shoulder and limited range of motion.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A review of the evidence of record reflects that, for the 
period from October 31, 1995 to March 14, 2002, there is no 
basis for an evaluation in excess of 10 percent under 
Diagnostic Code 5203 because the medical evidence does not 
show that there was dislocation, or nonunion with loose 
movement.  In this regard, the Board notes that in the 
appellant's October 1996 VA examination, although the 
appellant had mild right shoulder impingement, both of the 
appellant's shoulders had a range of motion from zero to 170 
degrees, with 60 degrees of external rotation and 60 degrees 
of internal rotation at 90 degrees and no instability.  In 
addition, x-rays of the appellant's right shoulder, dated in 
1996, showed no evidence of dislocation or subluxation and no 
evidence of glenohumeral arthritis.  The Board further notes 
that in the appellant's May and August 2000 VA examinations, 
the VA examiner indicated that the appellant's range of 
motion for his right shoulder was normal.  Moreover, it was 
specifically noted that, although the appellant had some pain 
on palpation of the greater tuberosity of the right humerus, 
there were no other significant focal neuromuscular or 
functional deficits.  The examiner indicated that he did not 
find any functional impairments, incoordination, weakness, 
fatigability, or abnormal movements.  

The Board recognizes that the outpatient treatment records 
from the Charleston VAMC, from October 1995 to March 2002, 
show that in August 1997, the appellant was diagnosed with 
osteoarthritis in the right shoulder.  However, the Board 
notes that in the appellant's May 2000 VA examination, Dr. V. 
indicated that x-rays taken in May 2000 showed an 
unremarkable right shoulder and right clavicle.  In addition, 
in the August 2000 VA examination, although Dr. V. initially 
diagnosed the appellant with probable degenerative joint 
disease of the acromioclavicular joint, he also stated that 
the diagnosis of degenerative joint disease could not be 
proven without x-rays.  Subsequently, in September 2000, the 
appellant had x-rays taken of his right shoulder and right 
clavicle.  In an addendum to the August 2000 VA examination 
report, Dr. V. noted that the September 2000 radiographs of 
the appellant's right shoulder and right clavicle were 
normal.  Thus, Dr. V. stated that the diagnosis for the 
appellant was that there was no degenerative joint disease.  
No functional limitations were found on examination in August 
2000.

In light of the above evidence, the Board finds that for the 
period from October 31, 1995 to March 14, 2002, there is no 
basis for an evaluation in excess of 10 percent under 
Diagnostic Code 5203 because the medical evidence does not 
show that there was dislocation, or nonunion with loose 
movement.  Nor may a disability rating in excess of 10 
percent be assigned by considering impairment of a contiguous 
joint, as the medical evidence shows no ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200, and 
no indication of malunion of the humerus or recurrent 
dislocation of the humerus at the scapulohumeral joint as 
described under Diagnostic Code 5202.  Thus, Diagnostic Code 
5200, ankylosis of the scapulohumeral articulation, and 
Diagnostic Code 5202, impairment of the humerus, are not for 
application.

In regard to Diagnostic Code 5201, the Board recognizes that 
in the appellant's May 2000 VA examination, upon range of 
motion, abduction was to 90 degrees.  However, the Board 
observes that following the May 2000 VA examination, the RO 
determined that the examination was inadequate because it had 
not recorded the range of motion for the appellant's right 
shoulder from the appellant's side.  Thus, the Board notes 
that in the appellant's subsequent VA examination, dated in 
August 2000, upon range of motion, abduction was to 180 
degrees.  The Board further observes that in both the 
appellant's May and August 2000 VA examinations, Dr. V. 
stated that the appellant's range of motion for his right 
shoulder was normal.  Therefore, in light of the above, the 
Board finds that for the period from October 31, 1995 to 
March 14, 2002, there is no basis for an evaluation in excess 
of 10 percent under Diagnostic Code 5201 because the medical 
evidence does not show limitation of motion of the arm, at 
shoulder level, or any other compensable limitation of motion 
of the left arm under Diagnostic Code 5201.  

As for whether application of 38 C.F.R. §§ 4.40, 4.45 would 
allow for a higher rating, the Board finds that a higher 
rating on account of functional impairment due to pain, etc., 
is not warranted in accordance with applicable regulations 
during the period of time from October 31, 1995 to March 14, 
2002.  38 C.F.R. § 4.40 (2002) (functional loss may be due to 
pain, but only when supported by adequate pathology and 
evidenced by the behavior of the claimant).  In this regard, 
the Board recognizes that in the appellant's October 1996 VA 
examination, the diagnosis was mild right shoulder 
impingement.  However, the appellant's shoulders had a range 
of motion from zero to 170 degrees, with 60 degrees of 
external rotation and 60 degrees of internal rotation at 90 
degrees and no instability.  In addition, although in the 
appellant's May 2000 VA examination, Dr. V. stated that the 
appellant had pain in his right shoulder, with the only focal 
findings being some pain on palpation over the greater 
tuberosity of the humerus, Dr. V. specifically indicated that 
he did not find any functional impairments, incoordination, 
weakness, fatigability, or abnormal movements.  Moreover, in 
the appellant's August 2000 VA examination, Dr. V. noted that 
there was no pain on palpation.  No functional limitation was 
found.  Thus, in light of the above, the Board finds that 
while pain on palpation over the greater tuberosity of the 
humerus was noted, there is no evidence of functional loss 
due to pain, or weakness, fatigability, or incoordination.  
Considering this evidence, and the degree at which pain was 
noted during VA examinations, the assigned 10 percent rating 
appropriately compensates the appellant for any functional 
loss due to pain, during the period from October 31, 1995 to 
March 14, 2002.  Thus, the appellant's claim of entitlement 
to an evaluation in excess of 10 percent for the period from 
October 31, 1995 to March 14, 2002, must be denied.

In reviewing the evidence in a light most favorable to the 
appellant, the Board finds that an increased rating to 20 
percent under Diagnostic Code 5201, since March 14, 2002, is 
warranted.  As previously stated, under Diagnostic Code 5201, 
limitation of motion of the arm, at shoulder level, will be 
assigned a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2002).  In the instant case, at the 
appellant's March 14, 2002 VA examination, the right shoulder 
had abduction from zero to 105 degrees.  Thus, the Board 
observes that although the appellant did not specifically 
demonstrate limitation of motion of the right arm at shoulder 
level, which would be to 90 degrees, his limitation of motion 
of the right arm was relatively close to shoulder level, with 
only an additional 15 degrees above his shoulder.  In 
situations such as this when the appellant does not fully 
meet the criteria for an evaluation, the regulations provide 
that if there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

In light of the above, and because the veteran experiences 
pain in conjunction with the decreased motion, the Board 
concludes that an increased (20 percent) rating is warranted.  
It may be said that, with the loss of motion and pain 
experienced by the veteran, his disability picture more 
nearly approximates the criteria required for a 20 percent 
rating under Diagnostic Code 5201 (limitation of motion of 
the arm at shoulder level).  

The Board concludes that a higher rating is not warranted 
because there is no indication in the record that the 
veteran's disability equates to greater loss of motion.  In 
order to receive a 30 percent rating under Diagnostic Code 
5201, limitation of motion must be midway between the side 
and shoulder level.  This is a significant difference from 
the motion the veteran is capable of-abduction to 105 
degrees.  Consequently, even with consideration of the pain 
he experiences, the Board finds that his disability is best 
characterized by the criteria for a 20 percent rating.  
38 C.F.R. § 4.7.  As already noted, he does not have 
ankylosis, or impairment of the humerus such as to warranted 
a rating greater than 20 percent.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claim addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this regard, 
the Board notes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  The evidence of record 
includes a VA examination report, dated in October 1996, 
outpatient treatment records from the Charleston VAMC, from 
October 1995 to March 2002, and VA examination reports, dated 
in May 2000, August 2000, and March 2002.  The appellant has 
been afforded the opportunity to present evidence and 
argument in support of the claim.  In addition, in a May 2001 
letter from the RO to the appellant, the appellant was 
informed of the enactment of the VCAA and its content.  He 
has been provided a statement of the case and supplemental 
statements of the case informing him of the medical evidence 
necessary to substantiate his claim for a higher rating.  
Thus, the Board finds that the discussions in the rating 
decision, the statement of the case, the supplemental 
statements of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claim.  See 38 U.S.C.A. § 5103 (West Supp. 2002).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, the record 
reflects that in a September 1999 decision, the Board 
remanded this case.  In addition, as per the September 1999 
remanded decision, in May and August 2000, and in March 2002, 
the RO afforded the appellant VA examinations pertinent to 
his service-connected right shoulder disability.  In sum, the 
facts relevant to this appeal have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected right shoulder disability from October 31, 
1995 to March 14, 2002, is denied.  

A 20 percent rating for service-connected right shoulder 
disability from March 14, 2002, is granted, subject to the 
regulations governing the payment of monetary awards.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

